       Case 3:11-cv-05479-PGS-LHG Document 583 Filed 04/09/19 Page 1 of 1 PageID: 10889


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                  COUNSELLORS AT LAW
                                                                       _____________
                                                                                           PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS              5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                       FRANCIS C. HAND                        WILLIAM SQUIRE
                                                               ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                               STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                 PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN            www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                               CHRISTOPHER J. BUGGY
                                                                                           *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                             JOHN V. KELLY III
                                                                                           NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                   **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                  +MEMBER FL BAR ONLY


                                                                    April 9, 2019

           VIA ECF

           The Honorable Peter G. Sheridan, U.S.D.J.
           United States District Court
           Clarkson S. Fisher Bldg. & U.S. Courthouse
           402 East State Street
           Trenton, New Jersey 08608

                        Re:         In re Effexor XR Antitrust Litigation
                                    Civ. No. 3:11-cv-05479 (PGS)(LHG)

           Dear Judge Sheridan:

                  We are Chair of the End-Payor Class Plaintiffs’ (“EPPs”) Executive Committee in the
           above-captioned matter. I write on behalf of the EPPs and all parties in response to Your
           Honor’s March 29, 2019 Judicial Notice to Counsel to advise the Court that all parties consent to
           the appointment of a discovery Special Master.

                   Counsel are in the process of meeting and conferring in an attempt to come to a collective
           resolution on the remaining three items raised in that Notice. The parties respectfully request an
           extension until April 25, 2019 to advise the Court of the resolution of the remaining issues or
           each party’s respective position(s) on any issue(s) that they have not resolved.

                  We appreciate the Court’s attention to this matter. We are available should Your Honor
           or Your Honor’s staff have any questions or require anything further.

                                                               Respectfully submitted,

                                                             CARELLA, BYRNE, CECCHI,
                                                            OLSTEIN, BRODY & AGNELLO

                                                                 /s/ James E. Cecchi

                                                                 JAMES E. CECCHI

           cc: All Counsel of Record (via ECF)
